This case is controlled in principle by the decision just announced in G.F. Hansbrough v. D. W. Standrod  Company, aCorporation, and E. W. Porter, Commissioner of Finance, ante, p. 119, 249 P. 897.
The judgment should be affirmed as to the award of $2,500 but reversed as to the declaration of a trust and the imposition of a lien on the bank's massed assets and the case remanded with instructions to enter judgment declaring a lien in respondents' favor upon the specific stock, ordering the *Page 158 
same to be sold and any deficiency to be satisfied by the commissioner out of the funds subject to the provisions of subdivision 4, sec. 13, c. 42, of the Session Laws of 1921.
Wm. E. Lee, C.J., and Budge and Givens, JJ., concur.